Title: To James Madison from George W. Campbell, 26 September 1814
From: Campbell, George W.
To: Madison, James


        
          Dear Sir,
          Washington City 26th. Septr. 1814
        
        The very impaired state of my health and the little probability of its speedy restoration without a change of air & the benefit of exercise render it indispensible that I should, for the present, withdraw from public business. I have therefore thought it my duty, in order to prevent the public interest from sustaining any inconvenience thereby, to resign my appointment as Secretary of the Treasury; which accordingly I hereby do.
        At this eventful crisis in our affairs, nothing but necessity imposed by causes not within my own control would have induced me to take this step. I cannot however disolve the tie by which I have been connected with your administration, without tendering to you, Sir, my warmest acknowledgements for the distinguished confidence & friendship with which you have been pleased to honor me; and expressing my ardent solicitations for your individual happiness & prosperity. With Sentiments of the highest personal respect & consideration, I have the honor To be, Sir, Your most Obedt. Servt.
        
          G W Campbell
        
      